
	

114 HR 3998 : Securing Access to Networks in Disasters Act
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3998
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To direct the Federal Communications Commission to conduct a study on network resiliency during
			 times of emergency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing Access to Networks in Disasters Act. 2.Study on network resiliency Not later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publically available on the Commission’s website, a study on the public safety benefits and technical feasibility and cost of—
 (1)making telecommunications service provider-owned WiFi access points, and other communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable;
 (2)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and
 (3)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable.
 3.Access to essential service providers during federally declared emergenciesSection 427(a)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e(a)(1)(A)) is amended by striking telecommunications service and inserting wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service.
 4.DefinitionsAs used in this Act— (1)the term Commission means the Federal Communications Commission;
 (2)the term mobile service means commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (3)the term WiFi access point means wireless Internet access using the standard designated as 802.11 or any variant thereof; and (4)the term times of emergency means either an emergency as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or an emergency as declared by the governor of a State or territory of the United States.
			
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
